 

 

Exhibit 10.1  

 

*HLP0241*

PROMISSORY NOTE

Borrower:

 

Emmis Operating Company

40 Monument Cir Ste 700

Indianapolis, IN 462043011

 

Lender:

 

STAR Financial Bank

Keystone at the Crossing

6230 Bluffton Road

PO Box11409

Fort Wayne, IN 46858-1409

 

Principal Amount: $4,753,300.00

 

Interest Rate: 1.000%

 

Date of Note: April 13, 2020

PROMISE TO PAY. Emmis Operating Company ("Borrower") promises to pay to STAR
Financial Bank ("Lender"), or order, In lawful money of the United States of
America, the principal amount of Four Million Seven Hundred Fifty-three Thousand
Three Hundred & 00/100 Dollars ($4,753,300.00), together with interest on the
unpaid principal balance from April 13, 2020, calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using an interest rate of 1.000% per
annum, until paid in full. The interest rate may change under the terms and
conditions of the "INTEREST AFTER DEFAULT" section.

PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule:

No principal or interest payments shall be due for the first six (6) months of
this Note. Commencing on the seventh (7th) month anniversary of the Note Date
("Payment Start Date") and continuing on the same day of each month thereafter,
Borrower shall make a monthly principal payment on the outstanding principal
balance (after application of any loan forgiveness)  in an amount that shall
fully amortize the outstanding principal balance of the loan by the Maturity
Date. Accrued interest shall be due and payable with each monthly principal
payment. Lender will apply each installment payment first to the day Lender
received payment, then to bring principal current, and apply any remaining
balance to reduce principal. The note is payable in full on the Maturity Date
without further demand or action of the Lender.

Unless otherwise agreed or required by applicable law, payments will be applied
first to any late charges; then to any accrued unpaid interest; and then to
principal. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.

MATURITY DATE. This note will mature in 2 years from date of disbursement.
("Maturity Date.'').

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (366 during leap years), multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under this Note is
computed using this method.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: STAR Financial Bank, 6230
Bluffton Road Fort Wayne, IN 46809-1618.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.




 

--------------------------------------------------------------------------------

 

 

Promissory Note

Loan No. 5418717006

(Continued)

Page 2

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity.  Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written  notice to Borrower demanding cure of such
default  (1) cures the default within fifteen (15) days; or (2) if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount. Under all circumstances, the Indebtedness
will be repaid without relief from any Indiana or other valuation and
appraisement laws.

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $35.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

PAYCHECK PROTECTION PROGRAM. The loan is being made by Lender to Borrower
pursuant to the Paycheck Protection Program ("PPP"), which is part of the
Coronavirus Aid, Relief and Economic Security Act ("Act"), and the provisions of
the Act and the rules, regulations, and guidance applicable to loans under the
PPP, as amended from time to time ("Rules"), are incorporated herein by
reference. If a conflict exists between the terms of the Loan Documents or Act
and Rules, the Act or Rules will control and the terms of the Loan Documents
will be amended by the effect and operation of the Act or Rules so that the
legal effect of the Loan Documents conforms to the provisions of the Act and
Rules, and the Loan Documents as amended shall remain in full force and effect
with the accordance with the Act and Rules. If all or part of any term of the
Loan Documents is disallowed or impermissible under the Act or Rules, such term
shall be deemed to be stricken from the Loan Documents, and the Loan Documents
as amended shall remain in full force and effect in accordance with the Act and
Rules. Borrower represents and warrants that it will use the Loan proceeds in
compliance with the Act and Rules and only for permissible costs and expenses
under the Act and Rules. Borrower represents and warrants that all
representations, authorizations and certifications made by Borrower in its
application for the Loan under the PPP are true, accurate and correct as of the
date hereof.

ADDITIONAL DOCUMENTATION. At the request of the Lender, Borrower agrees to
promptly re-execute this Note and any other Loan Document if the loan was closed
using a copy and/or to execute a replacement note and other Loan Documents as
Lender may deem necessary or appropriate, in its sole discretion, to comply with
the Act or Rules.

BORROWER CERTIFICATIONS. Borrower further warrants, represents and certifies to
Lender,(a) Borrower has received a copy of the SBA Authorization Paycheck
Protection Program regarding the Loan, (b) Borrower acknowledges if the Borrower
defaults on the Loan, SBA may be required to pay Lender under the SBA Guarantee
under the PPP, and SBA may then seek recovery on the loan (to the extent any
balance remains after loan forgiveness,) (c) Borrower will keep books and
records in a manner satisfactory to Lender, furnish financial statements as
requested by Lender, and allow Lender and SBA to inspect and audit books,
records and papers relating to Borrower's financial or business condition, and
(d) Borrower will not, without Lender's consent, change its ownership structure,
make any distribution of company assets that would adversely affect its
financial conditions, or transfer (including pledging) or dispose of any assets,
except in the ordinary course of business.

LOAN FORGIVENESS REQUIREMENTS. An exhibit, titled "Loan Forgiveness
Requirements," is attached to this Note and by this reference is made a part of
this Note just as if all the provisions, terms and conditions of the Exhibit had
been fully set forth in this Note.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 




 

--------------------------------------------------------------------------------

 

 

Promissory Note

Loan No. 5418717006

(Continued)

Page 3

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

EMMIS OPERATING COMPANY

 

By:

/s/ Jeff Smulyan

 

Jeff Smulyan, Chairman & CEO of Emmis Operating Company

 

 

 




 

--------------------------------------------------------------------------------

 

LOAN FORGIVENESS REQUIREMENTS

Borrower:

 

Emmis Operating Company

40 Monument Cir Ste 700

Indianapolis, IN 462043011

 

Lender:

 

STAR Financial Bank

Keystone at the Crossing

6230 Bluffton Road

PO Box11409

Fort Wayne, IN 46858-1409

 

 

This LOAN FORGIVENESS REQUIREMENTS is attached to and by this reference is made
a part of the Promissory Note, dated April 13, 2020, and executed in connection
with a loan or other financial accommodations between STAR FINANCIAL BANK and
Emmis Operating Company.

 

You will not be eligible for loan forgiveness if you use the loan amount for
anything other than payroll costs, mortgage Interest, rent, and utilities
payments over the 8 weeks after getting the loan. After the eight week
anniversary of the closing of the loan, you can seek forgiveness of your loan by
submitting a request to Lender.

The request FOR forgiveness must include documents verifying the number of
full-time equivalent employees and pay rates and the amount of the loan used to
cover payroll for such employees, as well as the payments on covered mortgage,
lease, and utility obligations and any other information required by the SBA,
the Act or the Rules. You must certify that the documents are true and that you
used the forgiveness amount to maintain payroll and make covered mortgage
interest, rent, and utility payments. As stated above, forgiveness will be
reduced to the extent any portion of your loan was not used to cover payroll
costs, mortgage interest, rent, and utilities payments. Additionally, NOT more
than 25% of the forgiven amount may be for non-payroll costs.

Forgiveness is on a first-come, first-served basis. As such, you are encouraged
to apply for forgiveness as soon as possible after the eight week anniversary of
the closing of the loan. Forgiveness will be determined and calculated in
accordance with the Act and Rules.

Payments not yet due and payable in the payment section will be adjusted after
the Determination Date if any amount of the loan is forgiven. After the
Determination Date If there is AN UNFORGIVEN amount, such amount is payable in
equal monthly installments of principal and interest utilizing an amortization
period beginning on the determination date and ending on the maturity date. The
"Determination Date" is the date on which lender determines to deny or
unconditionally approve any loan forgiveness.

 

THIS LOAN FORGIVENESS REQUIREMENTS IS EXECUTED ON APRIL 13, 2020. BORROWER:

 

EMMIS OPERATING COMPANY

 

By:

/s/ Jeff Smulyan

 

Jeff Smulyan, Chairman & CEO of Emmis Operating Company

 

 

 